Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 Allowable Subject Matter
Claims 1-2 and 3-4 are allowed in view of submitted 132 Dec of 04/27/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms Lei Fang on 05/02/2022.

The application has been amended as follows: 

4. (Previously Presented) A manufacturing method of the steel for coiled tubing with low yield ratio and ultra-high strength as claimed in claim 1, comprising the following steps:
1) conducting electric furnace or converter smelting, external refining and continuous casting of the chemical components recited in claim 1, wherein the external refining comprises LF desulfurization and RH vacuum degassing, the RH vacuum degassing time is 5 min or more; and during the continuous casting process, degree of superheat is controlled to 15-30°C and sedation time is controlled to 8-17min;
2) hot rolling, wherein heating temperature is 1200-1260°C, final rolling temperature is 840-920°C and coiling temperature is 450-550°C; and
3) pickling and oiling, wherein coil loading temperature is 70°C or less, pickling temperature is 65-80°C and pickling time is 45-100 seconds; thereby producing the steel with low yield ratio and ultra-high strength of claim 1 .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art is Inokari (JP2012017522A1).
Inokari discloses a steel material for line pipes having overlapping compositions as illustrated in Table 1 (Page 5 of previous office action of 021/28/2022).   Inokari expressly discloses broad range of V =0.008-0.5%.  
However, applicant has demonstrated criticality of V range in 132 Declaration filed on 04/27/2022 Table 3 of paragraph 7.   Table 3 illustrates comparative example 3 comprises V=0.008% while having same elemental contents and manufacturing process as Inventive example 3 which comprises V=0.02.  As a result of V=0.008% outside claimed lower limit, comparative example 3 has yield strength of 608 MPa which fails to meet claimed range of yield strength  >=620 MPa.   Similarly, comparative example 4 comprises V=0.1% while having same elemental contents and manufacturing process as Inventive example 2 which comprises V=0.078.  As a result of V=0.1% outside claimed upper limit, comparative example 4 has yield ratio of 0.85 which fails to meet claimed range of yield ratio <=0.83.  Hence, applicant has demonstrated criticality of V range by presenting two comparative examples outside but close to claimed V range.
No prior art can be found to disclose instant claimed steel with similar compositions, and YR, YS and TS range.
Hence, instant claims 1-2 are in condition for allowance.
As a result of allowed product claim 1, instant claims 4-5 are also rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733